COLEMAN, J.
Upon submission for final decree, upon the pleadings and proof as noted by the register, the following entry was made : “This cause is heard in vacation upon the submission heretofore made, and on consideration I am of opinion that the complainant is entitled to relief. It is referred to the register to. state an account,” &c. We are informed by this entry, that the chancellor is of opinion that complainant is entitled to relief, but this falls very short of being a decree of the court, granting relief, it would be a perversion of language, and a disregard of the form and necessary constituents of a final decree, to accord bo this entry such an effect. It is no more than a reference to the register to state an account, with certain directions, and to report to the court “at the next term.” Such an order will not support an appeal as from a final decree, and the cause must be dismissed foL want of jurisdiction.— Thompson v. Maddux, 105 Ala. 326.
Appeal dismissed.